DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 09 April 2021.
Claims 2-21 have been added.
Claim 1 has been canceled.
Claims 2-21 are currently pending and have been examined.


Allowable Subject Matter
Claims 2-21 are allowed.
Claims are renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: 
Claims 2, 14, 15, and 16 are allowed because a search of the prior art of record fail to anticipate or render obvious step of listen using a third receive beam while the another communication device transmits a first identifier of the another communication device subsequently using different first directive transmit beams: and set, once the first identifier has been received, a first directive transmit beam used for transmitting the first identifier as a second directive transmit beam indicated by first transmit beam information.
The closest art presented were U.S. PGPub. No. 20100159845 to Kaaja et al., where disclose the beamforming using directive beams with received response.
For claims 3-13 and 17-21, they depend on claims 2 and 16 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov